FILED
                            NOT FOR PUBLICATION                             JUN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50604

               Plaintiff - Appellee,             D.C. No. 3:09-cr-01185-JLS

  v.
                                                 MEMORANDUM *
JEREMY JASON BROOKS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Jeremy Jason Brooks appeals from his sentence of eight months

imprisonment followed by 24 months of supervised release imposed on revocation

of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Brooks contends that the district court procedurally erred by failing to

explain adequately the reasons for the sentence imposed. The record reflects the

district court adequately explained the reasons for the sentence. See United States

v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc); see also Rita v. United

States, 551 U.S. 338, 358-59 (2007).

      Brooks also contends that the district court improperly relied on the

unsupported allegation that he drove while under the influence. The court did not

plainly err. See United States v. Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009).

      Brooks also contends that his sentence is substantively unreasonable.

However, the sentence was reasonable in light of the relevant factors set forth in 18

U.S.C. § 3553(a). See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.

2007); see also 18 U.S.C. § 3583(e).

      AFFIRMED.




                                          2                                      10-50604